Citation Nr: 0218355	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-23 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
migraine headaches.

2.  Entitlement to service connection for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from September 1943 to 
January 1946.

This appeal to the Board of Veterans' Appeals (Board) 
arises from rating actions of a regional office (RO) of 
the Department of Veterans Affairs (VA).  The RO's August 
2000 rating decision determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for migraine headaches.  The veteran 
initiated a timely appeal to that determination.  
Subsequently, the RO issued a supplemental statement of 
the case in August 2002 determining that new and material 
evidence had been submitted to reopen the claim.  
Additionally, the RO went on to a merits adjudication and 
denied service connection for migraine headaches.

In a May 1970 decision, the Board denied service 
connection for migraine headaches.  Therefore, the claim 
can only be reopened upon submission of new and material 
evidence.  As noted above, in the August 2002 supplemental 
statement of the case, the RO reopened the claim for 
service connection for migraine headaches and thereafter 
denied it on a de novo basis.  However, the Board must 
initially determine whether the appellant presented new 
and material evidence sufficient to reopen the service 
connection claim because doing so goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate 
it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Accordingly, the Board has 
recharacterized the issues as indicated on the title page 
of this decision.


FINDINGS OF FACT

1.  The Board denied the appellant's claim of entitlement 
to service connection for migraine headaches in May 1970.  

2.  Evidence added to the record since the May 1970 Board 
decision that denied the appellant's claim of service 
connection migraine headaches is so significant that it 
must be considered in order to fairly decide the merits of 
the case.

3.  Migraine headaches are not shown to have been present 
in service or for years thereafter, nor is migraine 
headaches etiologically related to service, including any 
incident or incidents therein.


CONCLUSIONS OF LAW

1.  The Board's May 1970 decision which denied the 
appellant's claim of service connection for migraine 
headaches is final.  38 U.S.C. § 4004(b) (1964); 38 C.F.R. 
§ 19.104 (1969).

2.  Evidence received since the May 1970 Board decision is 
new and material, and the claim of service connection for 
migraine headaches is reopened.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5108, 5126 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002).

3.  Migraine headaches were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5106, 5107, 5108, 5126 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records disclose that the veteran 
underwent a hemorrhoidectomy in September 1945.  Nembutal 
and morphine were administered prior to surgery.  There 
were no complications following the hemorrhoidectomy, and 
the veteran was given one capsule of multiple vitamins 
three times a day.  Service medical records make no 
reference to complaints or treatments for headaches.  No 
neurological deficits were noted on an examination in 
January 1946 for service separation.  

An initial claim for service connection for headaches was 
received in February 1968.  The veteran asserted that he 
had begun to experience recurrent, severe headaches 
immediately after getting a spinal anesthetic for 
hemorrhoid surgery in service.  A statement from the 
veteran's spouse accompanied the claim.  She related that 
the veteran began to have severe headaches after his 
hemorrhoidectomy during service and had continued to 
experience recurrent migraine headaches in post-service 
years.

G.C. Candiloro, M.D., in a note dated in April 1968, 
reported that the veteran could have been a patient during 
the period from 1950 to 1952, but indicated that he had no 
definite recollection.  

Augusto Mussone, M.D., in a statement dated in April 1968, 
related that he had been treating the veteran since 1961.  
The diagnosis was migraine headaches.

In a note dated in September 1969, Leonard Montalbano, 
M.D., stated that he had seen the veteran on one occasion 
in January 1960 for treatment of a migraine headache.

Received in December 1969 were sworn statements from the 
veteran's friends and associates.  Louis Russo and Sophie 
Yalamas reported that the veteran did not suffer from 
headaches before entering military service, but 
experienced severe migraine headaches after returning from 
service.  John O'Neil related that he and the veteran were 
fellow servicemen.  He stated that he had never heard the 
veteran complain of headaches for twelve months prior to 
hemorrhoid surgery, and noted that the veteran first began 
to complain of frequent, severe migraine headaches after 
the operation.

A hearing was held in February 1970 before a rating panel 
of the RO.  The veteran, his spouse, and brother-in-law 
provided testimony.  Their testimony was cumulatively to 
the effect that the veteran first began to have headaches 
after receiving the spinal for his hemorrhoidectomy during 
service.  The veteran had experienced recurrent headaches 
ever since he got out of military service.  

The Board of Veterans' Appeals (Board) denied service 
connection for migraine headaches by a decision issued in 
May 1970.  The Board determined that migraine headaches 
were not present during service and first became manifest 
several years subsequent to service.  

The veteran's application to reopen a claim of service 
connection for migraine headaches was received in August 
1999.  He asserted that migraine headaches had begun after 
he received Nembutal and morphine before hemorrhoid 
surgery in service.  He had suffered migraine headaches 
ever since service.  He reiterated these assertions in 
subsequent statements in support of his application to 
reopen the claim of service connection for migraine 
headaches.

Duplicates of the above-referenced service medical 
records, statements from physicians, and statements from 
the veteran's spouse and associates were added to the 
record in support of the application to reopen the service 
connection claim.  

A statement from the veteran's spouse, dated in August 
1999, relates that the veteran's migraine headaches began 
soon after a hemorrhoid operation in service in September 
1945 when a spinal anesthetic was administered.  He had 
suffered with migraine headaches throughout the years 
since service.  She reiterated her remarks in a subsequent 
statement in support of the veteran's formal appeal to the 
Board.

Statements from private physicians were received in 
December 2000.  Julius Varricchio, D.C., indicated that he 
had been treating the veteran for migraines from April 
1996 through November 1997.  Frank Evanov, M.D., related 
that he had treated the veteran for recurrent headaches 
for the past ten years.  The veteran reported headaches 
had been ongoing since 1945, at which time he underwent 
surgery and was given spinal anesthesia.  Chares B. 
Sabella, D.C., stated that the veteran was both his 
brother and his patient.  He had noticed a change in the 
veteran's health after his return from service.  The 
veteran constantly suffered from migraine headaches.  It 
was the physician's opinion that the veteran's headaches 
were caused by the spinal he received while in service 
after a hemorrhoid operation.

Other statements from private physicians were added to the 
record during the period from March 2001 to June 2001.  
Peter R. Barra, M.D., in a statement dated in February 
2001, related that the veteran had been treated for 
migraine headaches for about the past 30 years.  The 
physician believed it was possible that the headaches were 
a result of a spinal.  J. Rawlings, M.D., in a statement 
dated in December 1983, indicated that the veteran was 
suitable for employment other than "MVO."  

The veteran was afforded a VA neurological examination in 
July 2002.  The examiner noted that the claims file had 
been reviewed.  The veteran attributed his headaches to a 
lumbar puncture performed during service.  The physical 
examination was normal.  The diagnosis included common 
migraine.  The assessment was that the veteran's migraine 
was not secondary to a lumbar puncture.  The examiner 
stated that lumbar puncture might cause post-dural 
puncture headache, but not chronic migraine.  

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law 
eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to its duty-
to-assist obligation.  It revised section 5103 to impose 
on VA, upon receipt of a complete or substantially 
complete application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2002).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2002).  
Implementing regulations are now codified in the Code of 
Federal Regulations, including 38 C.F.R. §§ 3.102, 3.159 
and 3.326.

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board has considered both the 
old law and regulations pertaining to the VA's duty to 
assist, and the VCAA and the revised regulations and finds 
that the VCAA and the revised regulations are more 
favorable to the appellant as these expand the duty to 
assist.  Moreover, in Janssen v. Principi, 15 Vet. App. 
370 (2001), the Court noted that the VA's General Counsel 
had determined that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment.  
See VAOPGCPREC 11-2000 (Nov. 27, 2000).  Therefore, VCAA 
and the revised regulations will be applied in this case.  
Karnas, supra.  

By the October 2000 statement of the case and the August 
2002 supplemental statement of the case provided the 
appellant, the RO discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the appellant of evidence needed to 
prevail on the claim.  Also, in the August 2002 
supplemental statement of the case, the RO specifically 
informed the veteran of what information he needed to 
provide in the event that there were outstanding private 
treatment records that VA needed to retrieve.  Further, he 
was advised that the RO would obtain VA medical records 
identified by the veteran.  Accordingly, the statutory and 
regulatory requirement that VA notify a claimant as to 
what evidence, if any, will be obtained by the claimant 
and what evidence, if any, will be retrieved by VA, has 
been met.  See Quartuccio v. Principi, 16 Vet App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  

Pertinent post-service medical records have been 
associated with the record, and the appellant has 
undergone an examination in connection with the claims on 
appeal.  Significantly, he has not identified any 
additional existing evidence that is necessary for a fair 
adjudication of his claims that has not been obtained.  
There is no indication that additional evidence exists and 
can be obtained on the issues here in question.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  For the showing of chronic disease in service 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity 
is established, there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

A.  New and Material Evidence to Reopen a Claim of Service 
Connection for Migraine Headaches

The decision of the Board in 1970 is final.  However, a 
claim may be reopened if new and material evidence is 
submitted.  New and material evidence means evidence not 
previously submitted which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant 
and, which by itself, or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).  An amendment to this 
regulation is not applicable as it is only effective for 
claims filed on or after August 29, 2001.  38 C.F.R. § 
3.156(a) (2002).

For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  Moreover, the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The 
veteran's claim for service connection for migraine 
headaches was last considered by the Board in its decision 
of May 1970.

Using these guidelines, the Board's analysis of the 
evidence submitted for the purposes of the reopening the 
veteran's current claim must include a review of all of 
the evidence submitted since the Board's May 1970 
decision.  Evidence added to the record since the Board's 
May 1970 decision includes statements from Dr. Sabella, 
the veteran's brother and a chiropractor and from Dr. 
Barra.  The chiropractor indicted that in his opinion, the 
veteran headaches were caused by the spinal injection the 
veteran received in service.  Dr. Barra indicated that the 
veteran's migraine headaches might be the result of spinal 
anesthesia the veteran received during service when he 
underwent hemorrhoid surgery.  Such evidence was not 
previously of record and is so significant that it must be 
considered in connection with this claim.  In this regard, 
the opinions address the basic underlying issue.  
According, the Board finds that the additional evidence is 
new and material, and the veteran's claim of service 
connection for migraine headaches is reopened.

B.  Merits Adjudication of the Claim of Service Connection 
for Migraine Headaches

Adjudication of this appeal, without referral to the RO 
for further consideration under the new law and 
regulations, poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  This 
is because the RO already considered the issue on the 
merits.  The evidence shows no complaints or treatments 
for headaches during military service, including after the 
veteran was given a spinal anesthetic prior to hemorrhoid 
surgery.  Importantly, when the veteran filed an initial 
claim for service connection in 1945, he made no mention 
of headaches.  Again, in 1954, the veteran filed a claim 
for a stomach condition.  There was no mention of 
headaches.  Headaches were first medically confirmed 
postservice.  

The Board has taken note of statements and testimony from 
the veteran's spouse and associates indicating that the 
veteran has suffered chronic migraine headaches since 
service and attributing the headaches to spinal anesthesia 
given in service for a hemorrhoidectomy.  The statements 
and testimony of these individuals amount to an opinion 
about a matter of medical diagnosis and causation.  As a 
lay persons, they are not competent to offer a medical 
opinion regarding the diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this 
regard, they are not competent to diagnosis migraine as 
opposed to headaches of different etiology and they are 
not competent to determine the etiology of a disease.  
They are merely competent to relate symptoms suffered by 
the veteran or complaints he may have made to them.

The Board has also considered statements from Drs. Sabella 
and Barra attributing the veteran's migraine headaches to 
the spinal anesthetic administered in service prior to 
hemorrhoid surgery.  Dr. Sabella, a chiropractor and a 
relative of the veteran noted treating the veteran for 
headaches since 1950.  Importantly, when the veteran did 
file a claim for service connection for migraine headaches 
in 1968, he listed the medical providers from whom he had 
sought treatment postservice.  He did not list his brother 
as a treating medical provider.  Dr. Barra, a physician, 
relied on the veteran's history, but did not review the 
service and postservice medical records.  Neither 
individual offered any medical basis for their opinion.  

By contrast, a VA examiner determined that the veteran's 
current migraine headaches are not related to the spinal 
anesthetic administered during service for hemorrhoid 
surgery.  The VA physician reviewed the veteran's claims 
file.  He specifically noted that a lumbar puncture would 
not cause chronic migraine headaches but were only 
associated with post-dural puncture headache.  The Board 
finds that the VA examiner's opinion is persuasive and 
entitled to greater probative weight than the opinions of 
Drs. Sabella and Barra.  In this regard, the veteran's 
brother is a chiropractor and did not receive as extensive 
training as the medical doctor who rendered the VA 
opinion.  Moreover, the VA examiner reported the basis for 
his opinion; that is, the type of headache associated with 
a lumbar puncture is not chronic migraine.  The evidence 
in its totality does not establish that migraine headaches 
had their onset in service or are related to any incident 
or incidents of service.

For all the foregoing reasons, the claim for service 
connection for migraine headaches must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against 
the appellant's claim(s), that doctrine is not applicable 
in the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for migraine headaches; to 
this extent, the appeal is granted.

Service connection for migraine headaches is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

